The judgment in the action, as modified by the General Term, restrained the defendant from using the shaft, breaker and structures erected on the plaintiff's lands in mining coal from lands of the defendant contiguous to the lands of the plaintiff, except under certain limitations specified, and also from depositing on the surface of the plaintiff's land culm from *Page 474 
coal mined from other lands than those of the plaintiff. The judgment of the General Term, affirming the original judgment as modified, was rendered May 10, 1888. The defendant thereupon appealed from the judgment of affirmance to this court. Subsequently, and on the 25th day of May, 1888, on application made in behalf of the defendant to the Special Term of the Superior Court of the city of New York (the court in which the action was brought), an order was made suspending the operation of the judgment during the pendency of the appeal to this court on condition, among other things, of the execution by the defendant of a bond in the penalty of $25,000 to pay all damages which the plaintiff might sustain by reason of the defendant continuing to do, pending said appeal, the acts, or any of them, prohibited by the judgment, or by omitting to do any of the acts thereby commanded. The General Term on appeal reversed the order on the ground that the court had no power to suspend the operation of the judgment, or to relieve the defendant from the duty of immediate obedience pending the appeal. This appeal is taken from the order of reversal, and the sole question is whether the Special Term had power to make the order in question.
The powers of the Superior Court in actions of which it has jurisdiction are co-extensive with those of the Supreme Court in like cases. (Code of Civil Pro. § 267.) The Supreme Court possesses the powers and jurisdiction in law and equity formerly possessed and exercised by the Supreme Court of the colony of New York and the Court of Chancery in England prior to July 4, 1876, subject to the limitations created and imposed by the Constitution and laws of this state. (Code of Civil Pro. § 217.) The English Court of Chancery has frequently exercised the power of suspending the execution of its decrees, especially in cases of injunctions pending an appeal. It is a power inherent in the jurisdiction, and its exercise, although discretionary, may in many cases be important in a wise administration of justice, as where there may be doubt as to the correctness of the decision, and great mischief might result to the appellant from *Page 475 
the execution of the decree pending the appeal in case the decision should be reversed. (Walford v. Walford, 19 L.T. [N.S.] 233; Mayor, etc., v. Wood, 3 Hare, 131, 151; Scholey
v. Central R.R. of Venezuela, 14 Week. Rep. 786; Roskel v.Whitworth, 19 id. 804; Flower v. Lloyd, 36 L.T. [N.S.] 444; Daniel's Chancery Practice [4th ed.] 408.)
The judgment in this case prohibits the defendant from using its structures on the plaintiff's lands in the way in which it had been accustomed to use them for several years, and from depositing culm on the surface. It adjudges the right, as claimed by the plaintiff, and denies the adverse claim of the defendant. The judgment operates, of its own force and without further process, as a prohibition against doing the act enjoined. The appeal does not, of itself, relieve the defendant from the duty to obey the judgment. The statute does not prescribe any method by which the execution of a judgment can be stayed in a case like this. (Code Civ. Pro. §§ 1327 et seq.) Nor would a mere order staying proceedings by the plaintiff enable the defendant to prosecute its business in violation of the judgment. (Sixth Ave.R.R. Co. v. Gilbert Elevated R.R. Co., 71 N.Y. 430.)
The general practice permits courts to control their judgments in the interest of justice, and unless some statutory rule prescribes the method of procedure, or there is some statutory prohibition, I do not perceive how it can be said that there is no power in the court of original jurisdiction to suspend the operation of a judgment pending an appeal, and especially where, by so doing, the parties would be left in the position in which they were when the action was brought. It will be observed that we are considering the mere question of abstract power, and not whether in a particular case it ought to be exercised, or under what conditions or limitations. If the effect of the order of the Special Term was to reverse, modify, or vary the judgment for error in any point of substance, it would be clearly beyond its jurisdiction. The order does not assume the existence of any such power. It merely suspends the operation of the judgment until the *Page 476 
appellate court shall pass upon the law. While it may be said that the order, in some sense, interferes with the judgment, by postponing its enforcement, we think this was within the competency of the Special Term in the exercise of its equitable jurisdiction. The incidental operation of the order in this way does not, we think, work any modification in the judgment in the sense which precludes the jurisdiction exercised by the Special Term. (Granger v. Craig, 85 N.Y. 619.) There is danger in unduly restricting the power of a court, as in unduly enlarging it. It is quite possible that the General Term, if it had reviewed the discretion of the Special Term, might have reversed the order on the ground that it was improperly exercised. But, upon point of power, we think the conclusion of the General Term was erroneous.
The order of the General Term should, therefore, be reversed, but the case should be remitted to the General Term for the exercise of its discretion.
All concur, except RUGER, Ch. J., and DANFORTH, J., not voting.
Ordered accordingly.